                                                                                 .V         ' '• OiJiC I
              IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF GEORGIA                                         PH2:53
                             SAVANNAH DIVISION

                                                                      T *»' _i        I _

KARINE L. MAIER, as surviving
                                                                                 CT:;T."GF GTT"
spouse of James R. Maier and as
Executrix of the Estate of James
R. Maier,

     Plaintiff,

V.                                             CASE NO. CV409-172


GREEN EYES USA, INC.; FAUSTINO
JIMENEZ, CANAL INSURANCE
COMPANY; SHELLY, MIDDLEBROOKS &
O'LEARY, INC.; AEQUICAP
INSURANCE COMPANY; K.V. CARRIER
SERVICES, INC.; JAKE KANONITZ;
KANNON & KANNON INSURANCE, INC.;
DOT SERVICES CORP.; AEQUICAP
PROGRAM ADMINISTRATORS, INC.;
and WESTFIELD INSURANCE COMPANY,

     Defendants.




                                   ORDER


     Before the Court is Defendants' Motion to Seal. (Doc. 372.)

In their motion. Defendants request that the Court seal certain

documents   that   contain    tax    and    financial    information        of        the

entire   Maier     family    and     documents    that     contain       personal

information   obtained      during   a     background    check   of    Defendant

Faustino Jimenez. (Id.) Although motions to seal are generally

disfavored, "[t]he common law right of access may be overcome by

a showing of good cause, which requires balancing the asserted

right of access against the other party's interest in                       keeping
